DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	Cancellation of Claims 1-10 is acknowledged and accepted.
3.	New Claims 11-30 are acknowledged and accepted. 
4.	Pending Claims are 11-30. 
Election/Restrictions
5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, Claims 11-20,23-30, drawn to a system for imaging in air, further including the specifics of an image source, a transflective mirror and a retroreflective element; wherein light emitted by the image source is irradiated on the retroreflective element after being reflected by the transflective mirror;  a phase delay optical element is provided on a side of the retroreflective element facing the transflective mirror such that the first linearly polarized light of the image source incident on the retroreflective element from the transflective mirror becomes circularly polarized light after passing through the phase delay optical element.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group B includes the specifics of wherein light emitted by the image source is irradiated on the retroreflective element after being transmitted by the transflective mirror which is not required by Group A. Similarly Group A includes specifics of wherein light emitted by the image source is irradiated on the retroreflective element after being transmitted by the transflective mirror which is not required by Group B and so on.
	In the scenario that Applicant elects Group A, Applicant is requested to further elect from the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, Claims 12-13, drawn to a system for imaging in air, further including the specifics of material of transmission layer
Group II, Claims 14-18, drawn to a system for imaging in air, further including the specifics of image source is a polarized light source

Group IV, Claim 26-28,30, drawn to a system for imaging in air, further including the specifics of wherein the retroreflective element comprises a base material and micro-structures distributed on the base material
Group V, Claims 29, drawn to a system for imaging in air, further including the specifics of each micro-structure comprises a convex lens unit and a plurality of right-angled triangular pyramid units
Claims 19,20 will be examined with the elected invention.
Claim 11 links Groups I-V. The features of Claim 11 are shown in Totzeck et al (WO 2005/059653 A2) and lack novelty or an inventive step and so do not contribute over the prior art.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups l-V share the technical features of a system for imaging in air, comprising: an image source, a transflective mirror and a retroreflective element; wherein light emitted by the image source is irradiated on the retroreflective element after being reflected by the transflective mirror, the light is reflected by the retroreflective element and emerges in an opposite direction along an original incident path, and then 
Totzeck teaches a system for imaging in air, comprising: an image source (illumination system, pg 18, lines 712-714), a transflective mirror (beam splitter 205, pg17, lines 686-688,673-675) and a retroreflective element (concave mirror 250, pg 17, lines 705-711) ; wherein light emitted by the image source (illumination system, pg 18, lines 712-714) is irradiated on the retroreflective element (concave mirror 250, pg 17, lines 705-711) after being reflected by the transflective mirror (beam splitter 205, pg17, lines 686-688,673-675), the light (280) is reflected by the retroreflective element (concave mirror 250, pg 17, lines 705-711) and emerges (as output beam 290) in an opposite direction along an original incident path, and then forms a real image (real image at 202) after being transmitted by the transflective mirror (beam splitter 205, pg17, lines 686-688,673-675); wherein a selective transmissive film (polarization 

6.	A telephone call was made to Michael Musella on 1/24/2022 to request an oral election to the above restriction requirement but did not result in an election.
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






J.V.D
Jyotsna V Dabbi								1/24/2022Examiner, Art Unit 2872

                                                                                                                                                                                                        JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872